DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
 Claims 11-12 were previously pending. Claims 11-12 are amended. Claims 11-12 are currently pending.

Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 5-6 of applicant’s remarks:
As emphasized in previous arguments, Applicant does not agree with the above assertions and respectfully submits that amended independent claim 11 is patentably distinguishable over Park. Specifically, amended independent claim 11 recites "...transmit, to a network, a first Protocol Data Unit (PDU) SESSION ESTABLISHMENT REQUEST message that does not include Single Network Slice Selection Assistance Information (S-NSSAI)...in a case that the back-off timer 
In contrast, Park, at most, discloses in the cited paras [0431] and [0437]-[0438] associated with the default S-NSSAI that may correspond to a related network slice, but fails to disclose any possibility or solution that two different PDU SESSION ESTABLISHMENT REQUEST messages may be applied. Not to mention that Park is silent on any disclosure of relevant conditions/mechanisms to transmit either one of the PDU SESSION ESTABLISHMENT REQUEST messages. Thus, Applicant submits that amended independent claim 11 is allowable over Park, and it is not obvious to one of the ordinary skill in the art to combine the teachings of Park with other prior arts, so as to obtain the features recited in amended independent claim 11. 

Examiner respectfully disagrees. As disclosed in the previous office action, [0602]-[0603], discloses temporary rejection of a requested S-NSSAI by a UE, in which a back-off mechanism is performed upon rejection.  Examiner notes that the “requested S-NSSAI” is referring to the registration request that is sent by the UE with an indicated “S-NSSAI” to be requested, in which the examiner mapped the registration request as analogous to the PDU session establishment message, since the registration request is used for establishment of a PDU session. For example, [0009] and [0570], discloses the first registration request message including requested network slice selection assistance information (NSSAI) including single (S)-NSSAI corresponding to a network slice with which the user equipment wants to register.  As disclosed, the UE transmits 
Based on the reasoning above, the examiner maintains that the prior art continues to teach on the amended claims.

Applicant further argues on Page 7 of applicants remarks:
Applicant respectfully submits that, as described in response to the Office Action dated February 10, 2021, independent claim 9 of Application '140 recites "...send a first Packet Data Unit (PDU) SESSION ESTBALISHMENT REQUEST message to a network in a PDU session establishment procedure, wherein a combination of no single-network slice selection assistance information (S-NSSAI) and no data network name (DNN) is provided by the UE during the PDU 

Examiner respectfully disagrees. Examiner notes that while the claims seem to be amended to include new language, the new language does not change the scope of invention that was previously presented.  For example, the previous claim language indicated “not transmitting, to the network, a second PDU session establishment message without S-NSSAI until the timer expires”.  Examiner notes that this is already indicative of the two conditions that are now more clearly stated in the amended claims.  For example, based on the original language above, a second PDU session establishment is not transmitted while the timer is running and not expired, which is analogous to the condition “a back-off timer that is neither zero nor is the back-off timer deactivated”.  Furthermore, the original claim language indicates that the second PDU session establishment message is not transmitted “until the timer expires”, which is analogous to the transmission of the request message when the back-off timer reaches .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 of copending Application No. 16/623,140 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding Claim 11, Application 16/623,140 teaches A User Equipment (UE) comprising:  (Claim 9 line 1)
transmission and reception circuitry configured to; (Claim 9 line 2)
transmit, to a network, a first Protocol Data Unit (PDU) SESSION ESTABLISHMENT REQUEST message that does not include Single Network Slice Selection Assistance Information (S-NSSAI); and (Claim 9 line 3-9)
receive, from the network, a PDU SESSION ESTABLISHMENT REJECT message including a back-off timer value as a response to transmitting the first PDU SESSION ESTABLISHMENT REQUEST message; and (Claim 9 lines 10-15)
control circuity configured to start a timer with the back-off timer value,  (Claim 9 lines 16-17)
wherein in a case that the back-off timer value is neither zero nor is the back-off timer deactivated, the transmission and reception circuitry does not transmit, to the network, a second PDU SESSION ESTABLISHMENT REQUEST message without the S-NSSAI until the timer expires, and in a case that the back-off timer value is zero or the back-off timer is deactivated, the transmission and reception circuitry transmits, to the network, the second PDU SESSION ESTABLISHMENT REQUEST message without the S-NSSAI (Claim 10 lines 16-20)
While Application 16/623,140 discloses a user equipment for implementing the limitations as stated above as well as additional limitation regarding S-NSSAI and DNN combinations, it would have been obvious to one of ordinary skill in the art at the time of the invention to remove the additional limitation of DNN to reach the same conclusion of invention as claimed in the currently examined claim 11.

Regarding Claim 12, Application 16/623,140 teaches A communication control method performed by a User Equipment (UE), the communication control method comprising:  (Claim 10 lines 1-2)
transmitting, to a network, a first Protocol Data Unit (PDU) SESSION ESTABLISHMENT REQUEST message that does not include Single Network Slice Selection Assistance Information (S-NSSAI);  (Claim 10 lines 3-9)
receiving, from the network, a PDU SESSION ESTABLISHMENT REJECT message including a back-off timer value as a response to transmitting the first PDU SESSION ESTABLISHMENT REQUEST message; (Claim 10 lines 10-14)
starting a timer with  the back-off timer value; and (Claim 10 lines 15)
wherein in a case that the back-off timer value is neither zero nor is the back-off timer deactivated, not transmitting, to the network, a second PDU SESSION ESTABLISHMENT REQUEST message without the S-NSSAI until the timer expires, and in a case that the back-off timer value is zero or the back-off timer is deactivated, transmitting, to the network, the second PDU SESSION ESTABLISHMENT REQUEST message without the S-NSSAI (Claim 10 lines 16-20)
While Application 16/623,140 discloses a method for implementing the limitations as stated above as well as additional limitation regarding S-NSSAI and DNN combinations, it would have been obvious to one of ordinary skill in the art at the time of the invention to remove the additional limitation of DNN to reach the same conclusion of invention as claimed in the currently examined claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0029065 A1 (provisional application NO. 62/521,384, filed on Jun. 17, 2017) to Park et al. (hereinafter “Park”)

Regarding Claim 11, Park teaches A User Equipment (UE) comprising:  (Figure 17 and Figure 20, illustrates a UE) transmission and reception circuitry configured to; (Figure 20, illustrates a UE with a communication module)
 transmit, to a network, a first Protocol Data Unit (PDU) SESSION ESTABLISHMENT REQUEST message that does not include Single Network Slice Selection Assistance Information (S-NSSAI); ([0431], [0437]-[0438], assigning one or more S-NSSAIs as a default S-NSSAI. If an S-NSSAI is marked by default, a network expects that it will serve a UE using a related network slice although the UE does not transmit a specific S-NSSAI (i.e. without an S-NSSAI) to the network in a registration request (i.e. PDU session establishment request)) and 
receive, from the network, a PDU SESSION ESTABLISHMENT REJECT message including a back-off timer value as a response to transmitting the first PDU SESSION ESTABLISHMENT REQUEST message; and ([0602]-[0603], discloses a UE performs a backoff mechanism based on a backoff timer value delivered by the network (received back-off timer value) when the network rejects an S-NSSAI requested by the UE)
control circuitry (Figure 20, illustrates a UE with a processor) configured to start a timer with the back-off timer value, ([0602]-[0603], discloses a UE performs a backoff mechanism (start a timer) based on a backoff timer value delivered by the network (received back-off timer value) when the network rejects an S-NSSAI requested by the UE)
wherein in a case that the back-off timer value is neither zero nor is the back-off timer deactivated, the transmission and reception circuitry does not transmit, to the network,  a second PDU SESSION ESTABLISHMENT REQUEST message until the timer expires, and in a case that the back-off timer value is zero or the back-off timer is deactivated, the transmission and reception circuitry transmits, to the network, the second PDU SESSION ESTABLISHMENT REQUEST message  ([0602]-[0603], discloses the UE may not request a requested NSSAI for an S-NSSAI, rejected when a timer value was received, until a timer expires.  Examiner notes that the request for a request NSSAI for an S-NSSAI after a timer expires is considered the second PDU Session Establishment Request, and the request for a request NSSAI that is rejected prior to a back-off mechanism is a first PDU session establishment request)
 without the S-NSSAI.  
However, as indicated above, Park discloses in [0431], [0437]-[0438], assigning one or more S-NSSAIs as a default S-NSSAI. If an S-NSSAI is marked by default, a network expects that it will serve a UE using a related network slice although the UE does not transmit a specific S-NSSAI (i.e. without an S-NSSAI) to the network in a registration request (i.e. PDU session establishment request)).  In other words, Park teaches the absence of an S-NSSAI to indicate to the network that the UE is requesting a default S-NSSAI.  As such, indicating no S-NSSAI in the registration request is functionally equivalent to indicating the default S-NSSAI in the registration request.  When the network receives the registration request without an S-NSSAI, the network understands that it is trying to request the default S-NSSAI.  Park further discloses performing a back-off mechanism for any rejected S-NSSAI, in which the UE is unable to transmit another registration request with the rejected S-NSSAI until the back-off timer expires.  
Since Park discloses rejection of an S-NSSAI to trigger a backoff mechanism, as well as default S-NSSAI associated with the UE, and the ability to include a default S-NSSAI in a registration request or providing no S-NSSAI in the registration request to indicate a request for a default S-NSSAI, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Park to include preventing transmission of a subsequent PDU session establishment request with no S-NSSAI until the timer expires, since congestion can also occur in a default network slice, and applying congestion control such as preventing PDU session 

Regarding Claim 12, Park teaches A communication control method performed by a User Equipment (UE), (Figure 17 and Figure 20, illustrates a UE)  the communication control method comprising: 
transmitting, to a network, a first Protocol Data Unit (PDU) SESSION ESTABLISHMENT REQUEST message that does not include Single Network Slice Selection Assistance Information (S-NSSAI); ([0431], [0437]-[0438], assigning one or more S-NSSAIs as a default S-NSSAI. If an S-NSSAI is marked by default, a network expects that it will serve a UE using a related network slice although the UE does not transmit a specific S-NSSAI (i.e. without an S-NSSAI) to the network in a registration request (i.e. PDU session establishment request)) 
receiving, from the network, a PDU SESSION ESTABLISHMENT REJECT message including a back-off timer value as a response to transmitting the first PDU SESSION ESTABLISHMENT REQUEST message; ([0602]-[0603], discloses a UE performs a backoff mechanism based on a backoff timer value delivered by the network (received back-off timer value) when the network rejects an S-NSSAI requested by the UE)
starting a timer with  the back-off timer value; ([0602]-[0603], discloses a UE performs a backoff mechanism (start a timer) based on a backoff timer value delivered and 
not transmitting, to the network, a second PDU SESSION ESTABLISHMENT REQUEST message until the timer expires. ([0602]-[0603], discloses the UE may not request a requested NSSAI for an S-NSSAI, rejected when a timer value was received, until a timer expires)
wherein in a case that the back-off timer value is neither zero nor is the back-off timer deactivated, not transmitting, to the network,  a second PDU SESSION ESTABLISHMENT REQUEST message until the timer expires, and in a case that the back-off timer value is zero or the back-off timer is deactivated, transmitting, to the network, the second PDU SESSION ESTABLISHMENT REQUEST message  ([0602]-[0603], discloses the UE may not request a requested NSSAI for an S-NSSAI, rejected when a timer value was received, until a timer expires.  Examiner notes that the request for a request NSSAI for an S-NSSAI after a timer expires is considered the second PDU Session Establishment Request, and the request for a request NSSAI that is rejected prior to a back-off mechanism is a first PDU session establishment request)
Since Park discloses rejection of an S-NSSAI to trigger a backoff mechanism, as well as default S-NSSAI associated with the UE, and the ability to include a default S-NSSAI in a registration request or providing no S-NSSAI in the registration request to indicate a request for a default S-NSSAI, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Park to include preventing transmission of a subsequent PDU session establishment .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477